DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The Examiner has reconsidered the prior art rejections in light of Appellant’s Appeal Brief and has been persuaded by part of the Appeal Brief to withdraw these rejections.  Appellant asserts,



    PNG
    media_image1.png
    426
    730
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    271
    709
    media_image2.png
    Greyscale

	See pages 7 and 8 of the Appeal Brief.
Appellant’s claimed invention is graphically contrasted with Ainsworth and Rylatt1 below






    PNG
    media_image3.png
    785
    737
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    741
    751
    media_image4.png
    Greyscale









    PNG
    media_image5.png
    592
    709
    media_image5.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 21, 2022


    
        
            
    

    
        1 Rylatt has no figure illustrating their electrophoresis apparatus, so the Examiner has drawn a simplified illustration as best understood by him.